 1   DAVID D. FISCHER, SBN 224900
     LAW OFFICES OF DAVID D. FISCHER, APC
 2
     5701 Lonetree Blvd Ste 312
 3   Rocklin, CA 95765
     Telephone: (916) 447-8600
 4
     Fax:        (916) 930-6482
 5   E-Mail:     david.fischer@fischerlawoffice.com
 6   Attorney for Defendant
 7   AMERIKA MOBLEY
 8
 9               IN THE UNITED STATES DISTRICT COURT FOR THE
10                        EASTERN DISTRICT OF CALIFORNIA
11
12   UNITED STATES OF AMERICA,
                                                  Case No.: 2:19-CR-0055 JAM
13                Plaintiff,
14                v.                              ORDER
                                                  RE: DEFENDANT’S
15   AMERIKA MOBLEY,                              REQUEST TO BE DESIGNATED TO
16                                                FCI MENDOTA INSTEAD OF FCI
                  Defendant.                      HERLONG
17
18
19
20         The court makes the following recommendations to the Bureau of Prisons:
21         The Court recommends the defendant be incarcerated at FCI-Mendota in California,
22   but only insofar as this recommendation accords with security classification and space
23   availability. The court recommends the defendant participate in the 500-Hour Bureau of
24   Prisons Substance Abuse Treatment Program.
25
26   DATED: June 28, 2021                  /s/ John A. Mendez
27                                         THE HONORABLE JOHN A. MENDEZ
                                           UNITED STATES DISTRICT COURT JUDGE
28



                                          -1-
